Case 1:16-cr-20575-RNS Document 538 Entered on FLSD Docket 09/15/2020 Page 1 of 2



                                United States District Court
                                          for the
                                Southern District of Florida

      United States of America,                   )
                                                  )
      v.                                          ) Criminal Case No. 16-20575-Scola
                                                  )
      Ceneiber Quinones, Defendant.               )

                  Order Denying Motion for Compassionate Release
         Before the Court is Defendant Ceneiber Quinones’s motion to reduce
  sentence pursuant to 18 U.S.C. § 3582(c)(1)(A). For the reasons set forth below,
  the Court denies the Defendant’s motion (ECF No. 531).
         Quinones pleaded guilty to one count of conspiracy to distribute more than
  five kilograms of cocaine, knowing that it would be unlawfully imported in the
  United States. Based on the over 1000 kilograms of cocaine attributable to
  Quinones, in combination with his safety valve eligibility, his guidelines range
  was 135 to 168 months of incarceration. The Court sentenced Quinones well
  below this range, to 120 months. Additionally, based on a Rule 35 motion,
  Quinones’s sentence was further reduced, to 67 months, as a result of
  Quinones’s substantial assistance, including his testimony at a co-defendant’s
  trial. Although Quinones is set to be released on August 2, 2021, he was
  sentenced well below the bottom end of his guidelines. While the Government
  does not dispute that Quinones exhausted his administrative remedies, the
  Court does not agree that release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) is
  appropriate in this case for the following reasons.
         First, Quinones did not meet his burden of showing “extraordinary and
  compelling reasons” support his release. If an inmate has a chronic medical
  condition that has been identified by the CDC as elevating an inmate’s risk of
  becoming seriously ill from COVID-19, that condition may constitute
  “extraordinary and compelling reasons,” especially for inmates over the age of
  65. 1 Quinones is thirty-four years old, being treated for hypertension, with high
  blood pressure. As the Government points out, Quinones’s condition is not so
  serious that he cannot care for himself while incarcerated. (Govt’s Resp. at 11.)
  In fact, the seriousness of Quinones’s condition is undermined by Quinones’s
  decision not to take his medication for more than six months while in custody.

  1 Center for Disease Control and Prevention, Coronavirus Disease: People who are at higher risk
  for severe illness, updated April 15, 2020 at https://www.cdc.gov/coronavirus/2019-
  ncov/need-extra-precautions/people-at-higher-risk.html (people over the age of 65 and those
  with certain chronic conditions are at a high-risk of severe illness from COVID-19).
Case 1:16-cr-20575-RNS Document 538 Entered on FLSD Docket 09/15/2020 Page 2 of 2



  (Id.) Quinones is otherwise healthy and his medical records show that the
  Bureau of Prisons has provided him medication to treat his condition while he is
  in custody. Moreover, he is just over half the age of inmates whom the CDC has
  identified as being at a particularly high risk of severe illness from COVID-19.
  Accordingly, the Defendant cannot show that extraordinary and compelling
  reasons support his release and, because he is only thirty-four-years old, his
  risk of catching a severe case is diminished. Cf. United States v. Oreste, Case No.
  14-cr-20349 (S.D. Fla. Apr. 6, 2020) (Scola, J.) (granting compassionate release
  for a defendant with end-stage renal failure, heart failure, diabetes, and a history
  of respiratory illnesses after he completed 60% of his sentence).
          Second, even if Quinones had shown extraordinary and compelling
  reasons in favor of his release, he did not demonstrate that he would not pose a
  danger to the community and that the 3553 factors weigh in favor of his release.
  Under the relevant Sentencing Guidelines Policy Statement, the Court “may
  reduce a term of imprisonment . . . if, after considering the factors set forth in
  18 U.S.C. § 3553(a), to the extent they are applicable, the court determines that
  . . . extraordinary and compelling reasons warrant a reduction.” § 1B1.13. The
  Court must also find that the defendant “is not a danger to the safety of any
  other person or to the community, as provided in 18 U.S.C. § 3142(g).” Id. at
  policy stmt. The Defendant is serving a sentence for his role in a drug conspiracy
  involving over 1000 kilograms of cocaine. Moreover, Quinones assaulted another
  inmate while serving his sentence. Granting his release now would not promote
  respect for the law, provide just punishment for the offense, or afford adequate
  deterrence, particularly in light of the substantial downward variance he
  received. Releasing Quinones now is not consistent with promoting respect for
  the law or the 3553 factors.
          Accordingly, the Court denies Quinones’s motion for compassionate
  release (ECF No. 531).
        Done and ordered at Miami, Florida, on September 15, 2020.

                                               ________________________________
                                               Robert N. Scola, Jr.
                                               United States District Judge
